Citation Nr: 1114811	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1.
 
2.  Entitlement to a compensable evaluation for intervertebral disc syndrome affecting the left lower extremity prior to April 6, 2010, and in excess of 10 percent since April 6, 2010.
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1966 to February 1988.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which recharacterized the service-connected disability as degenerative disc disease of L5-S1, with intervertebral disc disease affecting the left lower extremity, and continued the 10 percent evaluation for that disorder.  It also determined that it could not award a compensable evaluation for incomplete paralysis of foot movements because the Veteran did not have moderate incomplete paralysis.
 
In a November 2010 rating decision, the RO granted a separate 10 percent evaluation for intervertebral disc disease affecting the left lower extremity, effective April 6, 2010.  The Veteran is presumed to be seeking the highest evaluation for that aspect of the disability throughout the appeal period, and thus the appeal as to that issue continues.  See AB v. Brown, 6 Vet.App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation).
 
 
FINDINGS OF FACT
 
1.  Degenerative disc disease of L5-S1 has not been manifested by forward thoracolumbar flexion less than 61 degrees; by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
2.  Prior to April 6, 2010, an intervertebral disc syndrome affecting the left lower extremity was not manifested by not more than mild incomplete paralysis of the deep peroneal nerve.
 
3.  As of April 6, 2010, intervertebral disc syndrome affecting the left lower extremity was manifested by not more than mild incomplete paralysis of the sciatic nerve, and by not more than mild incomplete paralysis of the deep peroneal nerve.

 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010)
 
2.  The criteria for a compensable evaluation for intervertebral disc syndrome affecting the left lower extremity prior to April 6, 2010, and for an evaluation excess of 10 percent as of April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8523 (2010). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 correspondence of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  The Veteran was provided notice of the specific rating criteria used to evaluate the service-connected disability in the August 2008 statement of the case.  The claim was readjudicated in a November 2010 supplemental statement of the case.  Thus, any timing error as to notice of the specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, such as private medical records identified by the Veteran and, as warranted by law, affording two VA examinations.  The Board notes the RO provided the Veteran with a second VA examination following his complaint that the October 2007 examiner did not provide him with a thorough examination.  The second examination was provided in April 2010.
 
The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Analysis
 
The Veteran contends that he warrants a higher evaluation for degenerative disc disease of L5-S1.  He states that VA did not consider the findings made in an MRI scan showing he had discopathy.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records (which are in the claims file), VA examinations, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
Service connection for a chronic lumbosacral strain was granted in a March 1990 rating decision and assigned a 10 percent evaluation, effective March 1, 1988.  The Veteran filed his current claim for increase in January 2007, and the RO continued the 10 percent evaluation in the February 2008 rating decision,  At that time, the RO reclassified the disability as degenerative disc disease of L5-S1, with intervertebral disc disease affecting the left lower extremity.  As stated above, he was awarded a separate 10 percent evaluation for intervertebral disc disease affecting his left lower extremity in a November 2010 rating decision, effective April 6, 2010.  
 
Degenerative disc disease of L5-S1
 
Degenerative disc disease is evaluated under Diagnostic Code 5242.  The Board notes that during the appeal, the Veteran was diagnosed with intervertebral disc syndrome, which has been attributed to the service-connected lumbosacral strain.  Thus, the appropriate Diagnostic Code that should be assigned to the service-connected disability is Diagnostic Code 5243.  Under that Diagnostic Code, it states to rate the disability under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation.
 
The General Rating Formula for Diseases and Injuries of the Spine establish criteria that are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Under the Formula for Rating Intervertebral Disc Syndrome a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes is warranted when the total duration of at least one weeks but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes is warranted when the total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  
 
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.
 
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  This regulation, however, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1.  In order to warrant a rating in excess of 10 percent, the evidence must show that the Veteran's thoracolumbar spine is productive of limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees or a combined evaluation of 120 degrees or less.  That has not been shown at any time during the appellate term.  For example, at both the October 2007 and April 2010 examinations, the examiners stated the Veteran had 90 degrees of flexion and 30 degrees of extension, bilateral lateral flexion, and bilateral rotation, which was normal range of motion.  The Veteran's combined range of motion at both times was 240 degrees.  Thus, the disability does not warrant a higher evaluation based upon limitation of motion of the thoracolumbar spine.  
 
There is also evidence that the Veteran does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, in the October 2007 examination report, the examiner stated that there was no muscle spasm.  In the April 2010 examination report, the examiner stated that the Veteran's posture was normal.  There was no evidence of any muscle spasm, and no guarding of movement.  Thus, the Veteran does not meet the criteria to warrant a 20 percent evaluation based upon this criteria.
 
The Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  However, there is no evidence that the Veteran has incapacitating episodes, which require physician prescribed bed rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) which requires that bed rest be prescribed by a physician.  At the October 2007 examination, the Veteran reported that he had incapacitating episodes that occurred four times a year and would last for three days.  He stated a physician had "recommended best rest."  The Board does not find that such is indicative of "prescribed bed rest."  Nevertheless, even accepting the Veteran's report of having incapacitating episodes four times a year, which last for three days, such would not establish a 20 percent evaluation under this criteria, as four times a year for three days adds up to 12 days and not 14 days (two weeks).  Thus, a higher evaluation would not be warranted under this criteria. 
 
The evidence of record establishes that the Veteran has pain and loss of range of motion with repetitive use, which the Board finds is contemplated by the 10 percent evaluation under the current regulations.  In the October 2007 examination report, the examiner stated that the Veteran's limitation of motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  It bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  
 
Intervertebral disc disease affecting the left lower extremity
 
As noted above, in a November 2010 rating decision, the RO granted a separate 10 percent evaluation for intervertebral disc syndrome affecting the left lower extremity.  The RO has evaluated the Veteran's intervertebral disc syndrome affecting the left lower extremity as a neurological disorder under Diagnostic Code 8523-8520, which evaluates peripheral nerve symptomatology.
 
The peripheral nerve rating criteria rate paralysis and incomplete paralysis of the peripheral nerves.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id., Diseases of The Peripheral Nerves.
 
Diagnostic Code 8520 rates paralysis associated with the sciatic nerve.  A 10 percent rating is in order where there is mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  Complete paralysis is indicative of the foot dangling and dropping, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  
 
Diagnostic Code 8523 rates paralysis associated with the deep peroneal nerve.  A 10 percent disability rating is warranted for moderate incomplete paralysis.  Complete paralysis is indicative of dorsal flexion of the foot being lost.  38 C.F.R. § 4.124a.
 
The words "slight, "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).  The guiding standard, as set forth above, is how the symptoms compare to complete paralysis.
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for intervertebral disc disease affecting the left lower extremity prior to April 6, 2010, and against an evaluation in excess of 10 percent as of April 6, 2010.  The Board will address each evaluation separately.
 
As to the noncompensable evaluation under Diagnostic Code 8523, in the October 2007 examination report, the examiner stated the nerve involved was the deep peroneal nerve.  Involvement of the sciatic nerve was not noted.  Neurological findings revealed that the Veteran had left foot motor 4/5 weakness on extension.  Left great toe extension was 4/5 as well.  Such clinical findings are not indicative of any more than mild incomplete paralysis of the peroneal nerve.  Mild incomplete paralysis of the peroneal nerve warrant a noncompensable rating.  38 C.F.R. § 4.124a.  Without evidence of moderate incomplete paralysis of the peroneal nerve a compensable evaluation is not warranted.
 
As to the 10 percent evaluation under Diagnostic Code 8520, in the April 2010 examination report, the examiner noted the Veteran had sensory deficits in the right lower extremity.  (The examiner subsequently corrected herself and stated that it was the left lower extremity that had sensory deficits.)  Reflexes in the knees and ankles of both lower extremities was 2+.  The lower extremities showed no signs of pathologic reflexes, and the Veteran had normal cutaneous reflexes.  When compared to complete paralysis of the sciatic nerve, such is indicative of no more than mild incomplete paralysis of the sciatic nerve.  Hence, as a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve, an increased rating is not in order.   
The Board notes that the October 2007 examiner did not make a finding that the sciatic nerve was affected by the service-connected disability.  He was asked what nerve was involved, and his response was the deep peroneal nerve.  Thus, the Board finds no basis to award compensation under the criteria of Diagnostic Code 8520 based on the clinical findings made at in October 2007.
 
Extraschedular consideration
 
The symptoms presented by the service-connected degenerative disc disease of L5-S1, and intervertebral disc syndrome affecting the left lower extremity, are fully contemplated by the rating schedule.  There is no evidence the service-connected disability picture is exceptional when compared to other veterans with the same or similar disability.  There is also no evidence throughout the appeal that either of the service-connected disabilities necessitated frequent hospitalization, or caused a marked interference with employment.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 is denied, entitlement to a compensable evaluation for intervertebral disc disease affecting the left lower extremity prior to April 6, 2010, and entitlement to a rating in excess of 10 percent as of April 6, 2010, is denied.  The Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart during this time period.  
 
With respect to all claims the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 is denied.
 
Entitlement to a compensable evaluation for intervertebral disc syndrome affecting the left lower extremity prior to April 6, 2010, and in excess of 10 percent as of April 6, 2010, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


